Per Curiam.
This is an action to foreclose a mechanic’s lien on a residence owned by defendants. Defendants counterclaimed for breach of a construction contract. Judgment was entered for the plaintiff for $7,041.48 and against the defendants on their counterclaim. The defendants have appealed.
Apparently by agreement, this foreclosure action was tried before a jury and the judgment entered on the jury verdict. This court has reviewed the record de novo and finds that the judgment should be affirmed.
Affirmed.